DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677) and Yang (US 2010/0012241).
Regarding claim 1, FIGURE 4C of Girault et al. teaches a run-flat tire comprising a pair of saw-tooth shaped inserts (“sidewall-stabilizing run-flat 
Girault is silent to a pair of post-cure sidewall-stabilizing run-flat inserts secured to a radially inner surface of an inner liner of a tire by an adhesive wherein the adhesive is a post-cure cushion gum layer.  However, paragraph 21 of DE’677 recites “the inserts 8 can be positioned on the inside of the tire during the production of the green tire and vulcanized together with the green tire.  A subsequent arrangement of the inserts 8 by gluing or vulcanization is also possible”; in other words, DE’677 teaches run-flat inserts may be provided post-cure (i.e. “subsequent arrangement of the inserts”) by adhesive (i.e. “gluing”).  And Yang teaches a cushion gum for boning an article on a cured tire (“post-cure cushion gum layer”).  An example where the cushion gum is used for bonding a tread (i.e. article) for a retread tire (cured tire) [0011].  Another example is the cushion gum used for bonding a rubber patch (i.e. article) for a tire repair (cured tire) [0048].  Yang teaches the cushion gum comprising an unsaturated diene 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Girault’s tire with a pair of post-cure sidewall-stabilizing run-flat inserts that has been secured to a radially inner surface of an inner liner by an adhesive wherein the adhesive is a post-cure cushion gum layer because (1) FIGURE 4C of Girault teaches a pneumatic tire comprising a pair of run-flat inserts secured to a radially inner surface of an inner liner and Girault is not limited to any particular method of making a tire having run-flat inserts, (2) DE’677 evidences it is known in the tire art to provide a pair of run-flat inserts in a tire post-cure by gluing and employing a known method of production of a tire comprising run-flat inserts yields predicable results, AND (3) Yang teaches a cushion gum comprising an unsaturated diene elastomer, between 0.5 phr and 25 phr of a metal salt of a carboxylic acid ,and a peroxide curing system used as an adhesive to bond articles on a cured tire and using a known adhesive for the same purpose of attaching articles (i.e. post-cure sidewall-stabilizing run-flat inserts) on a cured tire yield predictable results.  
As to the last paragraph of claim 1, see FIGURES 5 and 6, and col. 4, lines 55-65 and col. 10, lines 5-20.
Regarding claim 4, Girault et al. discloses sidewall inserts are typically constructed with an elastomeric material having a shore A hardness between 50 and 85 (col. 8, lines 5-30). 
Regarding claim 5, the saw-tooth shaped wedge inserts extend circumferentially within each sidewall of the tire (col. 8, lines 65+). 
Regarding claim 6, see FIGURES 4C and 7.
Regarding claim 8, see FIGURE 4C.  54a, 54b, 54c, 54d corresponds to the claimed decoupling grooves.  52a, 52b, 52c, 52d, 52e are circumferential segments which corresponds to the claimed ribs. 
Regarding claim 9, see FIGURES 5-6 and col. 10, lines 5-20. 
Regarding claim 10, the saw-tooth inserts is formed by a v-shaped groove cross section. See FIGURE 4C and 7.
Regarding claim 11, see FIGURE 5 and col. 10, lines 5-15. 
Regarding claim 12, col. 9, lines 1-10 teaches 54a-54d (corresponding to the claimed decoupling grooves) as circumferential grooves. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677) and Yang (US 2010/0012241), as applied to claim 1, and further in view of Yukawa (US 2014/0034205).
Regarding claim 2, Girault et al. is silent to disclosing the first terminating end terminates 1.27 cm (12.7 mm) above the bead core.  However, the claimed location for the first terminating end in the tire of 
Response to Arguments
Applicant’s arguments have been considered and are moot in view of the new grounds of rejection applied in this office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/11/2022